Citation Nr: 1615287	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  13-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for severe osteoarthritis of the left knee with chronic strain, status post meniscectomy with scars.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from June 1977 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an evaluation in excess of 10 percent for the left knee injury.

This appeal initially came before the Board in June 2015, when the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  During the processing of that remand, the AOJ awarded an increased 20 percent for the left knee covering the entirety of the appellate period.  As this did not represent a grant of the maximum schedular evaluation for the disability and the Veteran did not report himself satisfied with the partial grant, the appeal continued.  AB v. Brown, 6 Vet. App. 35 (1993).

When the appeal returned to the Board in December 2015, further remand was required to secure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter has now again returned to the Board for appellate consideration.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In December 2015, the Board remanded the appeal for compliance with prior directives to obtain and associate with the file outstanding private medical records which had been identified by the Veteran.  The AOJ has accomplished this.

Unfortunately, following completion of the AOJ's actions, to include issuance of a January 2016 supplemental statement of the case (SSOC), the Veteran submitted additional private records in the form of a statement from his treating doctor.  Dr. SS stated that the Veteran was scheduled for left total knee replacement surgery in March 2016.  This means that there are highly relevant private medical records still outstanding; records showing the status of the left knee leading up to surgery clearly impact the issue on appeal.

Further, not only would a knee surgery potentially require assignment of a temporary total disability rating for some period, but the currently identified surgery would require alteration of the assigned Diagnostic Code and the basis for evaluation.  Surgery could also alter the overall disability picture.  

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. SS and any other medical care provider or facility who has treated him for left knee problems since December 2015, particularly in connection with a left knee surgery scheduled for March 2016.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development, to include an additional VA examination, indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




